TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00698-CR







Dayne John Kline, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT


NO. 2000-038, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING







PER CURIAM

This is an appeal from an order revoking community supervision.  Sentence was
imposed on August 31, 2000.  The deadline for filing a motion for new trial or perfecting appeal
was therefore Ocotber 1.  See Tex. R. App. P. 21.4(a), 26.2(a)(1).  Both a motion for new trial
and notice of appeal were filed on October 12.  No extension of time for filing notice of appeal
was requested.  See Tex. R. App. P. 26.3.  We lack jurisdiction to dispose of the purported appeal
in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.
1996).


The appeal is dismissed.


Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed:   February 15, 2001

Do Not Publish